Exhibit 10.5

VANGUARD NATURAL RESOURCES, LLC
LONG-TERM INCENTIVE PLAN

PHANTOM UNIT AWARD AGREEMENT

To: __________________
Date of Grant: ___________
Number of Units: _________

THIS PHANTOM UNIT AWARD AGREEMENT (the “Agreement”) is made as of _____________
between Vanguard Natural Resources, LLC (the “Company”), and(“Executive”),
pursuant to the terms and conditions of the Vanguard Natural Resources, LLC
Long-Term Incentive Plan, as the same may be amended from time to time (the
“Plan”), and that certain Amended and Restated Employment Agreement between
Executive and the Company dated January 1, 2016, as the same may be amended from
time to time (the “Employment Agreement”). A copy of the Plan has been furnished
to Executive, which shall be deemed a part of this Agreement as if fully set
forth herein. By the execution of this Agreement, Executive acknowledges receipt
of a copy of the Plan. Unless the context otherwise requires, all terms defined
in the Plan shall have the same meaning when used herein.


WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Plan to encourage and enable certain employees and consultants of the Company to
acquire awards, the value of which is tied to the performance of the common
units (the “Units”) of the Company, thus providing such individuals with a more
direct concern in the welfare of the Company and assuring a closer
identification of their interests with those of the Company; and


WHEREAS, Executive is one of such eligible employees.


NOW THEREFORE, the parties agree as follows:


1.    Phantom Unit Awards with Distribution Equivalent Rights (“DERs). The
Company hereby grants to Executive this award (the “Award”), effective as of
_________ (the “Date of Grant”), in accordance with the terms and conditions set
forth herein and in the Plan, which award provides the right to receive
________________ “phantom units,” as such term is defined in the Plan (the
“Phantom Units”). This Award also includes a tandem DER grant with respect to
each Phantom Unit that is the subject of this Award. Upon issuance of this
Award, the Executive shall be entitled to receive fifty percent (50%) of any
DER’s payable in cash by the Company. The Company shall establish a DER
bookkeeping account (“DER Account”) for Executive with respect to each Phantom
Unit described in Section 1, and such DER Account shall




--------------------------------------------------------------------------------




be credited with an amount equal to fifty percent (50%) of any cash
distributions made by the Company with respect to a Unit during the period such
Phantom Unit is outstanding (i.e., for the period beginning on the Date of Grant
and ending on the date such Phantom Unit is settled or forfeited, as
applicable). The Award is specifically made subject to the execution by
Executive of this Agreement.
2.    Vesting of Phantom Units and DER Accounts.
(a)    Vesting of Phantom Units. Subject to the earlier expiration of this Award
as herein provided, this Award may be settled in accordance with the provisions
of this Agreement, pursuant to the following vesting schedule, provided
Executive has continuously provided services to the Company, without
interruption, from the Date of Grant through each applicable vesting date (each,
a “Vesting Date”), in accordance with the following schedule:
Vesting Date
Percentage of Phantom Units That Become Vested
_____________
33-1/3 %
_____________
66-2/3%
_____________
100%



Phantom Units that become vested pursuant to the schedule set forth above are
referred to herein as “Vested Units.” Phantom Units that have not vested
pursuant to the schedule set forth above are referred to herein as “Unvested
Units.” Notwithstanding anything to the contrary in the foregoing, in the event
that Executive’s employment is terminated, the following terms shall apply:
(i)    Termination of Employment for Cause. In the event Executive’s employment
is terminated for Cause (as such term is defined in the Employment Agreement),
all Unvested Phantom Units that have not been settled (including any amounts in
Executive’s DER Account that have not been paid) as of the date of such
termination shall be forfeited.
(ii)    Termination of Employment for Other Than Cause, or by Executive for Good
Reason. In the event the Company terminates Executive’s employment for any
reason other than for Cause, or Executive voluntarily resigns for Good Reason
(as such term is defined in the Employment Agreement), all Unvested Units shall
immediately become Vested Units, and thereafter this Award may be settled
pursuant to Section 4 below (but treating the date of Executive’s “separation
from service” (within the meaning of Treasury Regulation §1.409A-1(h)(1)) as the
Vesting Date referenced therein) with respect to the number of Vested Units held
by Executive.
(iii)    Termination of Employment by Reason of Death or Disability. For
purposes of this Award, termination by reason of Executive’s death or Disability
(as such term is defined in the Employment Agreement) shall be deemed to be a
termination pursuant to Section 2(a)(ii) above.




--------------------------------------------------------------------------------




(iv)    Other Termination of Employment. In the event Executive’s employment is
terminated for any reason other than a termination of employment described in
clauses (i), (ii), or (iii) of this Section 2(a) prior to the Unvested Units
becoming Vested Units, the Unvested Units shall be forfeited.
(v)    Change of Control. Upon the occurrence of a Change of Control, all
Unvested Units shall immediately become Vested Units, and thereafter this Award
may be settled pursuant to Section 3 below (but treating the date of the
occurrence of the Change in Control as the Vesting Date referenced therein) with
respect to the number of Vested Units held by Executive.
(b)    Vesting of DER Accounts. Upon the vesting of a Phantom Unit pursuant to
Section 2(a) above, the amount credited to Executive’s tandem DER Account with
respect to such Phantom Unit shall also vest, and thereafter, such amounts may
be settled pursuant to Section 3 below. If a Phantom Unit is forfeited, the
amount credited to Executive’s tandem DER Account with respect to such forfeited
Phantom Unit shall be forfeited at the same time.
3.    Settlement of Phantom Units and DERs.
(a)    Settlement of Phantom Units. Subject to Section 9, the Vested Units shall
be settled by the Company upon or as reasonably practical (but in no event later
than 10 days) following the applicable Vesting Date, with such payment date as
determined in the sole discretion of the Company, and in no event may Executive
directly or indirectly designate the taxable year of payment. The Vested Units
will be settled through the delivery of a number of Units equal to the number of
such Vested Units, or an amount of cash equal to the Fair Market Value of a Unit
on the Vesting Date to be paid in a single lump sum payment, as determined by
the Committee in its discretion.
(b)    Settlement of DERs. Subject to Section 9, coincident with the settlement
of a Vested Unit, the Company shall pay Executive an amount of cash equal to the
amount credited to Executive’s DER Account maintained with respect to such
Vested Unit. Furthermore, upon such settlement of Executive’s Vested Units and
DER Account, further DER accrual for such Vested Units will be cancelled and
terminated with respect to future distributions for any record date on or after
the date of such settlement of the Vested Units.
(c)    Procedures. Settlement of Phantom Units and tandem DERs shall be subject
to and pursuant to rules and procedures established by the Committee in its sole
discretion.
4.    Transferability and Assignment. This Agreement and the Phantom Units and
tandem DERs granted hereunder will not be transferable by Executive other than
by will or the laws of descent and distribution. Any attempt by Executive to
transfer, assign, pledge, hypothecate, or otherwise dispose of such rights
contrary to the provisions in this Agreement or the Plan, or upon the levy of
any attachment or similar process upon such rights, such rights shall
immediately become null and void.
5.    Recapitalization or Reorganization.




--------------------------------------------------------------------------------




(a)    Existence of Plan and Award. The existence of the Plan and the Award
shall not affect in any way the right or power of the Board or the members of
the Company to make or authorize any adjustment, recapitalization,
reorganization, or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of debt or
equity securities ahead of or affecting Units or the rights thereof, the
dissolution or liquidation of the Company, or any sale, lease, exchange, or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding.
(b)    Subdivision or Consolidation of Units. The terms of this Award shall be
subject to adjustment from time to time, in accordance with the following
provisions:
(i)    If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a unit split, by the issuance of a dividend on
Units payable in Units, or otherwise) the number of shares of Units then
outstanding into a greater number of shares of Units, then the number of shares
of Phantom Units specified in Section 1 above shall be increased
proportionately.
(ii)    If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, reverse unit split, or otherwise) the number of
shares of Units then outstanding into a lesser number of shares of Units, the
number of shares of Phantom Units specified in Section 1 above shall be
decreased proportionately.
(iii)    Whenever the number of shares of Units subject to this Award are
required to be adjusted as provided in this Section 5(b), the Committee shall
promptly prepare and deliver to Executive a notice setting forth, in reasonable
detail, the event requiring adjustment, the amount of the adjustment, the method
by which such adjustment was calculated, and the change in the number of shares
of Phantom Units specified in Section 1 above after giving effect to the
adjustments. The Committee shall promptly give Executive such a notice.
(iv)    Adjustments under Sections 5(b)(i) and (ii) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive.
6.    No Multiple Payments. Settlement of the Phantom Units shall not occur
under more than one provision of this Agreement.
7.    Information Confidential. As partial consideration for the granting of the
Phantom Units hereunder, Executive hereby agrees with the Company that Executive
will keep confidential all information and knowledge that Executive has relating
to the terms and conditions of this Agreement; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to Executive’s spouse, tax and financial advisors, or to a financial institution
to the extent that such information is necessary to secure a loan. In the event
any breach of this promise comes to the attention of the Company, it shall take
into consideration that breach in determining whether to recommend the grant of
any future similar award to Executive, as a factor militating against the
advisability of granting any such future award to Executive.




--------------------------------------------------------------------------------




8.    No Right to Continued Employment. This Agreement shall not be construed to
confer upon Executive any right to continue as an employee of the Company. Any
question as to whether there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee or the Board,
and its determination shall be final and binding.
9.    Payment of Taxes. The Company may from time to time, in its discretion,
require Executive to pay the Company the amount that the Company deems necessary
to satisfy the Company’s current or future obligation to withhold federal,
state, or local income or other taxes incurred by Executive as a result of the
Award. With respect to any required tax withholding, (a) the Company may
withhold from the cash payment to be paid to Executive the amount (or from any
Unit settlement, the number of Units) necessary to satisfy the Company’s
obligation to withhold taxes, (b) with the Company’s consent, Executive may
deliver sufficient cash to the Company to satisfy its tax withholding
obligations, or (c) the withholding obligations may be met by any such other
arrangement that is acceptable to the Company and Executive. In the event that
the Company subsequently determines that the amount withheld as payment of any
tax withholding obligation is insufficient to discharge that tax withholding
obligation, then Executive shall pay to the Company, immediately upon the
Company’s request, the amount of that deficiency.
10.    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan, and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon Executive and the Company. In the event of any conflict
between the terms and conditions of this Agreement and the Plan, the provisions
of the Plan shall control.
11.    Unfunded Arrangement. This Agreement and the Plan shall not give
Executive any security or other interest in any assets of the Company; rather
Executive’s right to the Award is that of a general unsecured creditor of the
Company.
12.    No Liability for Good Faith Determinations. The Company, the Committee,
and the members of the Board shall not be liable for any act, omission, or
determination taken or made in good faith with respect to this Agreement or the
Phantom Units granted hereunder.
13.    No Guarantee of Interests. The Company, the Committee, and the members of
the Board do not guarantee the Units from loss or depreciation.
14.    Company Records. Records of the Company regarding Executive’s period of
service, termination of service and the reason therefor, leaves of absence, and
other matters shall be conclusive for all purposes hereunder unless determined
by the Company to be incorrect.
15.    Company Action. Any action required of the Company shall be by resolution
of its Board or by a person authorized to act by resolution of the Board.
16.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such




--------------------------------------------------------------------------------




provision shall be fully severable, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had never been included herein.
17.    Notices. All notices required or permitted under this Agreement must be
in writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed. A notice shall be effective when actually received by the
Company in writing and in conformance with this Agreement and the Plan.
18.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice.
19.    Successors. This Agreement shall be binding upon Executive, Executive’s
legal representatives, heirs, legatees, and distributees and upon the Company
and its successors and assigns.
20.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
21.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware without regard to choice of law provisions thereunder, except to the
extent Delaware law is preempted by federal law.
22.    Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
23.    Amendment. This Agreement may be amended by the Committee or the Board;
provided, however, that no amendment may decrease Executive’s rights inherent in
this Agreement prior to such amendment without Executive’s express written
consent. Notwithstanding the provisions of this Section 23, this Agreement may
be amended by the Committee, without the consent of Executive, to the extent
necessary to comply with applicable laws and regulations (including, without
limitation, the requirements of section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or any SEC rule) and to conform the provisions of this
Agreement to any changes thereto or to settle the Award pursuant to all
applicable provisions of the Plan.
24.    Nonqualified Deferred Compensation Rules. In the event this Award fails
to meet the limitations, requirements or exemptions of or from section 409A of
the Code, or the laws, rules, and regulations promulgated in connection with
section 409A of the Code, then this Award shall be modified by the Committee, in
its sole discretion, to the limited extent necessary to satisfy such
nonqualified deferred compensation rules.
25.    Insider Trading Policy. The terms of the Company’s insider trading policy
with respect to Units are incorporated herein by reference.




--------------------------------------------------------------------------------

Exhibit 10.5

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer effective as of ____________.

VANGUARD NATURAL RESOURCES, LLC

By:    _________________________________

Name:    _________________________________

Title:    _________________________________


EXECUTIVE
________________________________________









